--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), dated as of February 12, 2013, is
entered into between CollabRx, Inc. (the “Company”) and Thomas R. Mika
(“Employee”).
 
WHEREAS, Employee is the President and Chief Executive Officer of the Company;
 
WHEREAS, Employee and the Company entered into an Employment Agreement dated as
of July 27, 2007 (the “Prior Agreement”);
 
WHEREAS, the Company desires to continue to employ and retain the services of
Employee, and Employee wishes to continue employment by the Company, on the
terms set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the Company and Employee agree to restate the Prior
Agreement in its entirety as follows:
 
1.   Term of Employment.     Subject to the termination provisions hereinafter
set forth, the Company will continue to employ Employee, and Employee accepts
continued employment with the Company, for a period of two years from the date
of this Agreement (the “Initial Term”). The Initial Term shall be automatically
renewed for successive one year periods (“Successive Terms”) unless either party
gives ninety (90) calendar days written notice of nonrenewal prior to the
expiration of the then-current term (the Initial Term and any Successive Term
are jointly referred to herein as the “Term”). The giving by the Company of a
notice of nonrenewal shall be deemed to be a notice of termination without Cause
given by the Company to Employee for purposes of Section 8(a) hereof; provided,
however, that the giving by the Company of a notice of nonrenewal for any reason
within three (3) months before or within twelve (12) months following a “change
of control” shall be deemed to be a notice of termination without Cause given by
the Company to Employee for the purposes of Section
8(c) hereof.  Notwithstanding the above, or anything else provided herein,
Employee shall be an at-will employee, serving at the pleasure and direction of
the Board of Directors.  Accordingly, either party may terminate the employment
relationship at any time for any reason, subject, however, to the notice and any
payment requirements set forth herein.
 
2.  Duties.      During the Term, Employee will serve as President and Chief
Executive Officer, reporting to the Company’s Board of Directors (the “Board of
Directors”). Employee will discharge such duties and responsibilities as are
customary for such position or are prescribed from time to time by the Company.
Employee will devote his full time and attention to the affairs of the Company
and will not enter the employ of or serve as a consultant to, or in any way
perform any services for, with or without compensation, any other person,
business or organization without the prior approval of the Board of Directors.
In no event may any such service be inconsistent with, or prevent Employee from
carrying out, his duties under this Agreement, as determined at the sole
discretion of the Board of Directors.  During the Term, Employee shall continue
to serve as a member and the Chairman of the Board of Directors, subject to the
conditions and requirements set forth in the Company’s bylaws.
 
3.  Maintaining Confidential Information/Property Rights.     Employee agrees to
sign and abide by all Company policies regarding confidential information and
ethics including, but not limited to the Confidential & Proprietary Information
and Intellectual Property/Property Rights policy, as attached hereto as Exhibit
A.
 
4.  Non-Competition; Non-Solicitation.  During the Term, and for any Severance
Period as provided in Section 8(a), Employee shall not, directly or indirectly:
 
 
1

--------------------------------------------------------------------------------

 
 
own, manage, operate, advise, consult, join, control or participate in the
ownership, management, operation or control of, be employed by, perform services
for, or be connected in any manner with, any enterprise which is engaged in
utilizing an expert-based content aggregate strategy to create and distribute
(through web-based or mobile applications or other means) high-value information
(including, without limitation, information relating to diagnostic tests,
clinical trials, drugs, and other therapies that may be correlated to genetic
profiles, individually or by population) to patients, physicians and researchers
for the purpose of assisting decision-making or planning therapies to treat
diseases in the United States, Europe and Asia; provided, however, that such
restriction shall not apply to Employee’s ownership of any passive investment
representing an interest of less than five percent (5%) of an outstanding class
of publicly traded securities; or
 
recruit, encourage or solicit any person who is an employee or contractor of the
Company or any entity affiliated with the Company (each, an “Affiliated Entity”)
to leave the Company’s or Affiliated Entity’s employ or service for any reason,
or interfere in any material manner with employment or service relationships at
the time existing between the Company or Affiliated Entity and the subject
employee or contractor (except as may be required in any bona fide termination
decision during the Term regarding any Company or Affiliated Entity employee) in
order to induce such employee or contractor of the Company to accept other
employment or a consulting agreement with any other person or entity.
 
Employee acknowledges that the services that he shall provide to the Company
under this Agreement are unique and that irreparable harm shall be suffered by
the Company in the event of the breach by Employee of any of his obligations
under this Section 4, and that the Company shall be entitled, in addition to its
other rights and remedies, whether legal or equitable, to enforce such
obligations by an injunction or decree of specific performance. If any
restriction set forth in this non-competition section is found by a court to be
unreasonable, then Employee agrees, and hereby submits, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable by such court.  In addition, if Employee breaches this Section 4
during the Severance Period (as defined in Section 8(a) below), the Company’s
obligation to continue to make payments to Employee pursuant to Sections 8(a),
(b) or (c) shall cease immediately.
 
5.  Salary and Incentives.
 
Salary. During the Term, the Company will pay Employee an annual salary of two
hundred eighty-four thousand dollars ($284,000) (the “Base Salary”), subject to
applicable tax withholding and payable in accordance with the Company’s normal
payroll practices; provided that Employee’s Base Salary may be reduced to the
extent that Employee elects to defer any portion thereof under the terms of any
deferred compensation or savings plan maintained by the Company. During the
Term, the Board of Directors shall review Employee’s Base Salary on an annual
basis and, in its discretion, may award merit increases of Employee’s Base
Salary in accordance with Company policy. Employee’s Base Salary may also be
reduced during the Term, provided that such reduction must be consistent with
across-the-board salary reductions made with respect to similarly situated
employees of the Company.
 
Incentive Payments. Employee will be eligible to receive incentive bonus
payments from time to time in accordance with any incentive bonus program then
in effect and will be eligible to receive an annual cash incentive bonus under
such program at a target level of fifty percent (50%) of Base Salary upon the
achievement of targets and other objectives for each fiscal year as approved
annually on behalf of the Company by the Board of Directors (the “Annual
Bonus”). Such a plan will be administered on the Company’s fiscal year basis
(currently fiscal year ending March 31). For each fiscal year during the Term,
the Board of Directors and Employee shall mutually agree upon the targets and
other objectives to be achieved for Employee’s entitlement to the Annual Bonus
for such fiscal year in accordance with the terms of the incentive bonus
program.  In the event that an incentive payment is earned by Employee under
such a plan for any fiscal year, such payment shall be made to Employee in a
lump sum all-cash amount within sixty (60) days following the date the Company
determines the amount (if any) of the Annual Bonus, provided that Employee has
remained continuously employed in the Company’s service through the date the
Company determines the amount of the Annual Bonus.
 
 
2

--------------------------------------------------------------------------------

 
 
Expenses. The Company will reimburse Employee for all reasonable travel,
entertainment and miscellaneous expenses actually and necessarily incurred in
connection with the performance of his duties under this Agreement, provided
that Employee’s expenses are in accordance with the Company’s current practices
and that Employee properly accounts for such expenses.  Any amounts payable
under this Section 5(c) shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and shall be paid on or before the last day of
Employee’s taxable year following the taxable year in which Employee incurred
the expenses.  The amounts provided under this Section 5(c) during any taxable
year of Employee’s will not affect such amounts provided in any other taxable
year of Employee’s, and Employee’s right to reimbursement for such amounts shall
not be subject to liquidation or exchange for any other benefit.
 
6.  Benefits.    Employee will be entitled during the Term to participate in any
vacation, health, pension, insurance or other benefit plan that is maintained by
the Company for its employees and/or executives to the extent and in the manner
prescribed by the applicable plan documents.
 
7.  Long-term Incentives.    Employee will be eligible to receive annual
long-term equity incentive awards from time to time in accordance with the terms
and conditions of long-term equity incentive compensation plans and programs as
in effect from time to time as approved by the Company’s Compensation Committee
and the Board of Directors. It is currently the Company’s intention to provide
for annual target level award(s) pursuant to such program with a fair market
value on the date of grant equal to up to one hundred percent (100%) of Base
Salary, it being understood that the Company’s Compensation Committee and the
Board of Directors shall have discretion to determine both the target levels and
the actual grants made, and shall have discretion to change from an annual grant
program to a multi-year grant program.  Any long-term incentive grants shall be
subject to the terms and conditions, including any vesting conditions, as
determined by the Company’s Compensation Committee and the Board of Directors in
their sole discretion.  It is currently the Company’s intention that (a) the
Company’s Compensation Committee discuss long-term equity incentive awards for
the Company’s executive officers at the first meeting of each fiscal year of the
Company and (b) any long-term equity incentive awards be granted on the same
date of each fiscal year of the Company.
 
8.  Termination.
 
Termination by the Company Without Cause. The Company may terminate Employee’s
employment under this Agreement without Cause at any time by giving no less than
ninety (90) calendar days’ written notice to Employee. However, in the event of
Employee’s Separation from Service (as defined in Section 9(a) below) as a
result of Employee’s termination by the Company without Cause, and subject to
the provisions of Section 9 below, the Company agrees that it will provide
Employee with all accrued compensation, wages and benefits through the effective
date of termination and pay and/or provide to Employee the following:
 
an amount equal to two (2) times Employee’s then-prevailing Base Salary; plus
 
 
3

--------------------------------------------------------------------------------

 
 
an amount equal to two times the average Annual Bonus paid to Employee by the
Company for the three most recently completed fiscal years in which a cash bonus
program covering Employee was in effect or an Annual Bonus was otherwise paid.
For the avoidance of doubt, (A) in the event there are less than three years in
which a cash bonus program covering Employee was in effect, the average Annual
Bonus shall be determined solely with respect to such lesser number of years,
(B) to the extent Employee received no Annual Bonus in a year due to the fact
that no bonus targets were set or the Company’s Compensation Committee or Board
of Directors did not determine whether the bonus targets had been achieved, and
not because of a failure to meet applicable performance objectives, such year
will not be taken into account in determining the foregoing average, and (C) to
the extent Employee received no Annual Bonus in a year due to a failure to meet
the applicable performance objectives, such year will still be taken into
account (using zero (0) as the applicable bonus) in determining the foregoing
average; plus
 
twenty-four (24) months of COBRA premiums for Employee paid for by the Company
(with any such payments to be treated as taxable compensation to the extent
necessary to comply with Section 105(h) of the Internal Revenue Code) pursuant
to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Employee is eligible for COBRA benefits and timely completes all documentation
necessary to receive COBRA benefits; plus
 
if Employee holds any outstanding long-term incentive awards (including, without
limitation, stock options, stock appreciation rights, phantom shares, restricted
stock or similar awards) that are not fully vested and, if applicable,
exercisable with respect to all the shares subject thereto effective immediately
prior to the date of termination, then the Company shall cause the portion of
such outstanding and unvested long-term incentive awards that would otherwise
become vested and exercisable in the six (6) months following the effective date
of termination to become fully vested and, if applicable, exercisable effective
immediately prior to the date of termination, and Employee shall have one
hundred and twenty  (120) days to exercise any stock options that vest pursuant
to this Section.  In all other respects, such awards will continue to be subject
to the terms and conditions of the plans, if any, under which they were granted
and any applicable agreements between the Company and Employee
 
The amounts described in paragraphs (1) and (2) shall be paid in two equal lump
sum installments, subject to applicable tax withholding, with the first
installment to be made within sixty (60) days following the date of Employee’s
Separation from Service and the second installment to be made on the first
anniversary Employee’s Separation from Service (the “Severance Period”).  For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Employee’s right to receive the foregoing
installment payments shall be treated as a right to receive a series of separate
payments and, accordingly, each installment payment shall at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this Agreement, no amount shall be paid pursuant to this Section
8(a) unless, on or prior to the fifty-fifth (55th) day following the date of
Employee’s Separation from Service, Employee has executed an effective waiver
and release of claims agreement (the “Release”) in form and substance acceptable
to the Company and any applicable revocation period has expired.
 
Termination by Employee for Good Reason. Employee may voluntarily elect to
resign his employment with the Company prior to the end of the Term for Good
Reason (as hereinafter defined) upon giving the Company ninety (90) calendar
days’ advance notice in writing of such termination. In the event of Employee’s
Separation from Service for Good Reason, and subject to the provisions of
Section 9 below, Employee shall be entitled to receive the payments or benefits
set forth in Section 8(a) as if such Separation from Service was as a result of
Employee’s termination by the Company without Cause. "Good Reason" shall mean
any of the following that are undertaken without Employee’s express written
consent:  (i) the assignment to Employee of principal duties or
responsibilities, or the substantial reduction of Employee’s duties and
responsibilities, either of which is materially inconsistent with Employee’s
position as President and Chief Executive Officer of the Company; (ii) a
material reduction by the Company in Employee’s annual Base Salary, except to
the extent the salaries of other executive employees of the Company are
similarly reduced; (i) Employee’s principal place of business is, without his
consent, relocated by a distance of more than forty (40) miles from the center
of San Francisco; and (iii) any material breach by the Company of any provision
of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Employee must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Employee’s written consent within
ninety (90) days of the occurrence of such event.  The Company or any surviving
entity shall have a period of thirty (30) days to cure such event or condition
after receipt of written notice of such event from Employee.  Any Separation
from Service by reason of Employee’s resignation for Good Reason following such
thirty (30) day cure period must occur no later than the date that is six (6)
months following the initial occurrence of one of the foregoing events or
conditions without Employee’s written consent.  Employee’s Separation from
Service by reason of his resignation for Good Reason shall be treated as
involuntary.
 
Termination in Connection With a Change in Control. In the event of Employee’s
Separation from Service as a result of his termination by the Company without
Cause or his resignation for Good Reason within three (3) months before or
within twelve (12) months following a “change of control” (as hereinafter
defined), in lieu of any amounts payable under Sections 8(a) or (b), and subject
to the provisions of Section 9 below, the Company agrees that it will pay
Employee a lump sum amount equal to the sum of:
 
an amount equal to two (2) times Employee’s then-prevailing Base Salary; plus
 
an amount equal to two (2) times the average Annual Bonus paid to Employee by
the Company for the three most recently completed fiscal years in which a cash
bonus program covering Employee was in effect or an Annual Bonus was otherwise
paid. For the avoidance of doubt, (A) in the event there are less than three
years in which a cash bonus program covering Employee was in effect, the average
Annual Bonus shall be determined solely with respect to such lesser number of
years, (B) to the extent Employee received no bonus in a year due to the fact
that no bonus targets were set or the Company’s Compensation Committee or Board
of Directors did not determine whether the bonus targets had been achieved, and
not because of a failure to meet applicable performance objectives, such year
will not be taken into account in determining the foregoing average, and (C) to
the extent Employee received no Annual Bonus in a year due to a failure to meet
the applicable performance objectives, such year will still be taken into
account (using zero (0) as the applicable bonus) in determining the foregoing
average; plus
 
twenty-four (24) months of COBRA premiums for Employee paid for by the Company
(with any such payments to be treated as taxable compensation to the extent
necessary to comply with Section 105(h) of the Internal Revenue Code) pursuant
to COBRA, provided that Employee is eligible for COBRA benefits and timely
completes all documentation necessary to receive COBRA benefits.
 
 
The amounts described in paragraphs (1) and (2) above shall be paid in a lump
sum within sixty (60) days following Employee’s Separation of
Service.  Notwithstanding any provision to the contrary in this Agreement, no
amount shall be paid pursuant to this Section 8(c) unless, on or prior to the
fifty-fifth (55th) day following the date of Employee’s Separation from Service,
Employee has executed an effective Release in form and substance acceptable to
the Company and any applicable revocation period has expired.
 
 
5

--------------------------------------------------------------------------------

 
 
In addition, and notwithstanding any provision to the contrary in any long-term
incentive award agreement or long-term incentive compensation plan, in the event
of Employee’s Separation from Service as a result of his termination by the
Company without Cause or his resignation for Good Reason within three (3) months
before or within twelve (12) months following a “change of control,” the Company
shall cause all outstanding long-term incentive awards then held by Employee
(including, without limitation, stock options, stock appreciation rights,
phantom shares, restricted stock or similar awards) to become fully vested and,
if applicable, exercisable with respect to all the shares subject thereto
effective immediately prior to the date of termination, and Employee shall
have  one hundred and twenty (120) days to exercise any stock options that vest
pursuant to this Section. In all other respects, such awards will continue to be
subject to the terms and conditions of the plans, if any, under which they were
granted and any applicable agreements between the Company and Employee.  A
“change of control” shall mean and include each of the following:
 
(i)           A transaction or series of transactions (other than an offering of
the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition; or
 
(ii)           During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board of Directors together with
any new director(s) (other than a director designated by a person who shall have
entered into an agreement with the Company to effect a transaction described in
clause (i) above or clause (iii) below whose election by the Board of Directors
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
 
(iii)           The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
 
(A)           Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
 
 
6

--------------------------------------------------------------------------------

 
 
(B)           After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (B) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or
 
(iv)           The Company’s stockholders approve a liquidation or dissolution
of the Company.
 
Termination by the Company for Cause. Subject to the forty-five (45) day cure
period, if applicable, set forth in this Section 8(d), the Company may
immediately terminate Employee’s employment at any time for Cause by giving
written notice to Employee specifying in reasonable detail the reason for such
termination. Upon any such termination for Cause, Employee shall be entitled to
payment of all accrued and unpaid compensation and wages, but Employee shall
have no right to compensation or benefits for any period subsequent to the
effective date of termination. For the purposes of this Agreement, “Cause” shall
mean: Employee willfully engages in an act or omission which is in bad faith and
to the detriment of the Company, engages in misconduct, gross negligence, or
willful malfeasance, in each case that causes material harm to the Company,
breaches this Agreement in any material respect, habitually neglects or
materially fails to perform his duties (other than any such failure resulting
solely from Employee’s physical or mental disability or incapacity) after a
written demand for substantial performance is delivered to Employee which
identifies the manner in which the Company believes that Employee has not
performed Employee’s duties, commits or is convicted of a felony or any crime
involving moral turpitude, uses drugs or alcohol in a way that either interferes
with the performance of his duties or compromises the integrity or reputation of
the Company, or engages in any act of dishonesty involving the Company,
disclosure of Company confidential information not required by the duties of
Employee, commercial bribery, or perpetration of fraud; provided, however, that
Employee shall have at least forty-five (45) calendar days to cure, if curable,
any of the events which could lead to Employee’s termination for Cause.
 
Termination by Death or Disability. In the event that Employee dies or becomes
completely disabled from performing his duties during the Term, the Company
shall be relieved of all obligations under this Agreement, except for payment of
two (2) times Employee’s then prevailing Base Salary and average Annual Bonus to
Employee or Employee’s heirs as if the Employee had been terminated without
Cause in accordance with Section 8(a) herein.  For clarification purposes, the
parties agree that the Company may satisfy its obligations pursuant to this
Section 8(e) through life and/or disability insurance coverage with respect to
Employee.
 
Termination by Employee Without Good Reason. Employee may terminate his
employment under this Agreement without Good Reason at any time by giving
written notice to the Company. Such termination will become effective upon the
date specified in such notice, provided that such date is at least ninety (90)
calendar days after the date of delivery of the notice. Upon any such
termination, the Company shall be relieved of all of its obligations under this
Agreement, except for payment of all accrued compensation and wages and the
provision of benefits through the effective date of termination, and the Company
may, in its sole discretion, cause the termination to become effective sooner
than such ninety (90) day notice period.
 
 
7

--------------------------------------------------------------------------------

 
 
9.  Limitations on Payment.
 
Payment Delay.  Notwithstanding anything herein to the contrary, to the extent
any payments to Employee pursuant to Section 8 are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (i) no amount
shall be payable pursuant to such section unless Employee’s termination of
employment constitutes a “separation from service” with the Company (as such
term is defined in Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto) (a “Separation from Service”), (ii) if any of the amounts
described in Sections 8(a)(i)-(ii) or 8(c)(i)-(ii) above constitute
non-qualified deferred compensation subject to Section 409A of the Code then any
such amounts that become payable hereunder shall in all cases be paid in two
installment payments pursuant to the terms described in the last paragraph of
Section 8(a), provided that the first lump-sum payment shall be paid on the 60th
day following Employee’s Separation from Service subject to clause (iii) of this
Section 9(a) and (iii) if Employee, at the time of his Separation from Service,
is determined by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to Employee
pursuant to this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code (any such delayed
commencement, a “Payment Delay”), then such portion of Employee’s termination
benefits described in Section 8 shall not be provided to Employee prior to the
earlier of (A) the expiration of the six-month period measured from the date of
Employee’s Separation from Service, (B) the date of Employee’s death or (C) such
earlier date as is permitted under Section 409A.  Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Employee within
thirty (30) days following such expiration, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein.  The determination of
whether Employee is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his Separation from Service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including without limitation Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto).
 
Exceptions to Payment Delay.  Notwithstanding Section 9(a), to the maximum
extent permitted by applicable law, amounts payable to Employee pursuant to
Section 8 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9) (with respect to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (with respect to short-term deferrals).  Accordingly, the
severance payments provided for in Section 8 may not be intended to provide for
any deferral of compensation subject to Section 409A of the Code to the extent
(i) the severance payments payable pursuant to Section 8, by their terms and
determined as of the date of Employee’s Separation from Service, may not be made
later than the fifteenth (15th) day of the third calendar month following the
later of (A) the end of the Company’s fiscal year in which Employee’s Separation
from Service occurs or (B) the end of the calendar year in which Employee’s
Separation from Service occurs, or (ii) (A) such severance payments do not
exceed an amount equal to two times the lesser of (1) the amount of Employee’s
annualized compensation based upon Employee’s annual rate of pay for the
calendar year immediately preceding the calendar year in which Employee’s
Separation from Service occurs (adjusted for any increase during the calendar
year in which such Separation from Service occurs that would be expected to
continue indefinitely had Employee remained employed with the Company) or (2)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) for the calendar year in which Employee’s
Separation from Service occurs, and (B) such severance payments shall be
completed no later than December 31 of the second calendar year following the
calendar year in which Employee’s Separation from Service occurs.  Moreover, the
COBRA premium payments contemplated under Section 8 are intended to be exempt
from Section 409A of the Code pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v) as direct service recipient payments for medical benefits.
 
Interpretation.  To the extent the payments and benefits under this Agreement
are subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder (and any applicable transition relief under Section 409A of the
Code).
 
 
8

--------------------------------------------------------------------------------

 
 
Parachute Payments. Notwithstanding anything contained in this Agreement to the
contrary, to the extent that payments and benefits provided under this Agreement
or otherwise to Employee (such payments or benefits are collectively referred to
as the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Payments shall be reduced (but not below
zero) to the extent necessary so that no Payment to be made or benefit to be
provided to Employee shall be subject to the Excise Tax, but only if, by reason
of such reduction, the net after-tax benefit received by Employee shall exceed
the net after-tax benefit received by him if no such reduction was made. For
purposes of this Section 9(d), “net after-tax benefit” shall mean (i) the
Payments which Employee receives or is then entitled to receive from the Company
that would constitute “parachute payments” within the meaning of Section 280G of
the Code, less (ii) the amount of all federal, state and local income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to Employee (based
on the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing), less (iii) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) above
by Section 4999 of the Code. The foregoing determination will be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by
Employee and reasonably acceptable to the Company (which may be, but will not be
required to be, the Company's independent auditors). The Company will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the affected Employee and the Company within fifteen (15) calendar days
after Employee’s date of Separation from Service. If the Accounting Firm
determines that such reduction is required by this Section 9(d) and no Payment
constitutes non-qualified deferred compensation that is subject to Section 409A
of the Code, Employee, in Employee’s sole and absolute discretion, may determine
which Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code,
and the Company shall pay such reduced amount to him.  If the Accounting Firm
determines that a reduction is required by this Section 9(d), and any Payment
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, then the Payments shall be reduced in the following order: (a)
reduction in the cash severance payments described herein (with such reduction
being applied to the payments in the reverse order in which they would otherwise
be made, that is, later payments shall be reduced before earlier payments); (b)
reduction in any other cash payments payable to Employee (with such reduction
being applied to the payments in the reverse order in which they would otherwise
be made, that is, later payments shall be reduced before earlier payments); (c)
cancellation of acceleration of vesting on any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity; and
(d) cancellation of acceleration of vesting of equity awards not covered under
(c) above; provided, however that in the event that acceleration of vesting of
equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later equity awards shall be canceled before earlier equity awards.
 
10.  Arbitration.
 
Employee and the Company agree to submit any and all disputes, controversies, or
claims between them based upon, relating to, or arising from Employee’s
employment by the Company or the terms of this Agreement (other than workers’
compensation claims) to final and binding arbitration before a single neutral
arbitrator in San Francisco, California. Subject to the terms of this paragraph,
the arbitration proceedings shall be initiated in accordance with, and governed
by, the National Rules for the Resolution of Employment Disputes (“Rules”) of
the American Arbitration Association (“AAA”). The arbitrator shall be appointed
by agreement of the parties hereto or, if no agreement can be reached, by the
AAA pursuant to its Rules. Notwithstanding the Rules, the parties may take
discovery in accordance with Sections 1283.05(a)-(d) of the California Code of
Civil Procedure (but not subject to the restrictions of Section 1283.05(e)), and
prior to the arbitration hearing the parties may file, and the arbitrator shall
rule on, pre-trial motions such as demurrers and motions for summary judgment
(applying the procedural standard embodied in Rule 56 of the Federal Rules of
Civil Procedure). The time for filing such motions shall be determined by the
arbitrator. The arbitrator will rule on all pre-trial motions at least ten (10)
business days prior to the scheduled hearing date. Arbitration may be compelled,
the arbitration award shall be enforced, and judgment thereon shall be entered,
pursuant to the California Arbitration Act (Code of Civil Procedure §§ 1280 et
seq.). The prevailing party in any such arbitration shall be entitled to recover
from the other, and the arbitrator is instructed to award to the prevailing
party, an amount equal to the reasonable attorneys’ fees and costs (including
expert witness fees) incurred in connection with the arbitration, except that
the Company shall bear AAA’s administrative fees and the arbitrator’s fees and
costs. If any party is required to compel arbitration of a dispute governed by
this paragraph, the party prevailing in that proceeding shall be entitled to
recover from the other party its reasonable costs and attorneys’ fees and
expenses incurred to compel arbitration; provided, however, that the prevailing
party shall be reimbursed for such fees, costs and expenses within forty-five
days following any such award, but in no event later than the last day of
Employee’s taxable year following the taxable year in which the fees, costs and
expenses were incurred; provided, further, that the parties’ obligations
pursuant to this sentence shall terminate on the tenth (10th) anniversary of the
date of Employee’s termination of employment. This paragraph is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to Employee’s
employment; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the parties’ right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction.
Both Employee and the Company expressly waive their right to a jury trial. This
paragraph shall survive the expiration or termination of this Agreement. If any
part of this paragraph is found to be void as a matter of law or public policy,
the remainder of the paragraph will continue to be in full force and effect.
 
 
9

--------------------------------------------------------------------------------

 
 
11.  Miscellaneous.
 
Assignment. The rights and obligations of the parties under this Agreement shall
inure to the benefit of and be binding upon their respective successors and
assigns. Employee agrees that the Company may assign its rights and obligations
under this Agreement or any successor-in-interest. Employee may assign his
rights and obligations hereunder only with the express written consent of the
Company, except that the rights under this Agreement shall inure to the benefit
of Employee’s heirs or assigns in the event of his death. Except as expressly
provided in this paragraph, no party may assign its/his rights and obligations
hereunder; and any attempt to do so will be void.
 
Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, such provision shall be replaced by a provision
that is valid and enforceable and that as closely as possible reflects the
parties’ intent with respect to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from any of the parties to any other. The remaining
provisions of this Agreement shall be valid and binding and of like effect as
though such provision was not included.
 
Notice. Notices given pursuant to the provisions of this Agreement shall be
delivered personally or sent by certified mail, postage pre-paid, or by
overnight courier, or by fax, to the Company’s then-current business address or,
in the event the notice is to Employee, to the address that Employee has
represented to the Company as current.
 
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California, without giving effect to
the conflict of laws rules thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
Waiver; Amendment. The waiver by any party to this Agreement of a breach of any
provision hereof by any other party shall not be construed as a waiver of any
subsequent breach. No provision of this Agreement may be terminated, amended,
supplemented, waived or modified other than by an instrument in writing, signed
by the party against whom the enforcement of the termination, amendment,
supplement, waiver or modification is sought. If Employee and the Company
determine that any payments or benefits payable under this Agreement intended to
comply with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, Employee and the Company agree to amend this
Agreement, or take such other actions as Employee and the Company deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code, the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties.  If
any provision of the Agreement would cause such payments or benefits to fail to
so comply, such provision shall not be effective and shall be null and void with
respect to such payments or benefits, and such provision shall otherwise remain
in full force and effect.
 
Entire Agreement. This Agreement and the other agreements referenced herein
represent the entire agreement between the parties with respect to the subject
matter of this Agreement (and those agreements) and supersede any previous
agreement or understanding, including, without limitation, the Prior Agreement.
 
Execution in Counterparts. This Agreement may be executed in counterparts with
the same force and effectiveness as though executed as a single document.
 
 [signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the day and year first written above.
 
COLLABRX, INC.
       
By:
/s/ Carl Muscari
 
Name:  Carl Muscari
 
Title:  Chairman CollabRx Compensation Committee
 

 
EMPLOYEE
 
/s/ Thomas R. Mika
 
Thomas R. Mika
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A

[image.jpg]
 
Intellectual Property/Property Rights Agreement
 
In consideration of my employment, or continued employment with Tegal
Corporation and the salary or wages paid to me, I understand and agree to the
following provisions for the protection of Tegal property rights:


1           Not to disclose to Tegal, or to use in my work at Tegal (a) any
confidential information belonging to others, including my prior employers
(unless written authorization is first obtained), or (b) any prior inventions
made by me which Tegal is not otherwise entitled to learn of or to use.


2           Not to use, publish, or disclose to others, either during or
subsequent to my employment with Tegal, any confidential information of Tegal,
its customers, and its subsidiaries, except as authorized in writing.


3           Upon termination of my employment with Tegal, to promptly deliver to
a designated Tegal representative all documents and other records which relate
to the business activities of Tegal, or any other materials or property which
belong to Tegal, including without limitation, all computer software,
electronically stored data and hardware.


4           To assign and I hereby assign to Tegal as its exclusive property the
entire right, title and interest in all my inventions, innovations, or ideas
developed or conceived by me solely, or jointly with others, at any time during
the term of my employment and which inventions, innovations or ideas relate to
the actual or anticipated business activities of Tegal, or result from, or are
suggested by, work which I do for Tegal.


5           To make and maintain written records of all inventions, innovations,
or ideas referred to in paragraph 4 above and to submit promptly such records,
and supplemental oral disclosures, to designated representatives of Tegal.


6           To execute all papers, and otherwise provide proper assistance, at
Tegal’s request and expense, during and subsequent to my employment by Tegal to
enable Tegal or its nominees to obtain patents, copyrights, and legal protection
for inventions or innovations in any country.
 
 
 

--------------------------------------------------------------------------------

 
 

Intellectual Property/Property Rights Agreement page 2

 
7           I represent that the inventions identified in the _____ pages I
attached hereto comprise all the unpatented inventions which I have made or
conceived prior to my employment with Tegal which inventions shall be excluded
from this agreement.  (It is only necessary to list the title of such inventions
and the purpose thereof, but no details of the invention).
èIf there are no such unpatented inventions to be excluded, employee initial
here   TRM /s/


8           I further represent that I have attached hereto a copy of any
agreement which presently affects my compliance with the terms of this present
agreement.  (Such copy must specify the other contracting party or employer, the
date of such agreement, the date of termination of any employment.)
èIf there is no such agreement initial here TRM /s/
 
This agreement replaces any existing agreement between Tegal and me regarding
patents and/or confidential information (with the exception of Tegal’s
Confidential & Proprietary Information Policy, the terms of which are
incorporated herein by reference) and shall be binding on my executors,
administrators, heirs, legal representatives or assigns.


This agreement may not be modified except in writing with approval of an officer
of Tegal Corporation.
 
Employee:
 
Witness:
         
Thomas R. Mika
 
Nancy Danskin
 
Name
 
Name
         
/s/
 
/s/
 
Signature
 
Signature
         
xxx-xx-xxxx
 
8/30/02
 
SS #
 
Date
         
8/30/02
     
Date
     

 
 

--------------------------------------------------------------------------------